Case 13-32154   Doc 41    Filed 10/02/20 Entered 10/03/20 01:01:03   Desc Imaged
                         Certificate of Notice Page 1 of 4
Case 13-32154   Doc 41    Filed 10/02/20 Entered 10/03/20 01:01:03   Desc Imaged
                         Certificate of Notice Page 2 of 4
                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                 Case No. 13-32154-DHW
Theresa A. Buycks                                                                                                      Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: msimonds                                                              Page 1 of 2
Date Rcvd: Sep 30, 2020                                               Form ID: pdfSOME                                                           Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 02, 2020:
Recip ID                 Recipient Name and Address
4482528                + Marquette Porter, P.O. Box 334, Glen Burnie, MD 21060-0334
4482531                + Marquette Porter, 205 Gloucester Dr., Glen Burnie, MD 21061-4039
4482533                + Theresa Buycks, 1419 Herron St., Montgomery, AL 36104-2967

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
4482534                + Email/Text: Stacey.VanAlst@usdoj.gov
                                                                                        Sep 30 2020 21:38:00      United States Attorney, Middle District of
                                                                                                                  Alabama, 131 Clayton St., Montgomery, AL
                                                                                                                  36104-3429

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
4482530          ##+           Marquette Porter, 7526 Thicket Run, Hanover, MD 21076-1086
4482532          ##+           Theresa Buycks, 3601 Bridlewood Dr., Montgomery, AL 36111-1915

TOTAL: 0 Undeliverable, 0 Duplicate, 2 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 02, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 30, 2020 at the address(es) listed
below:



           Case 13-32154                Doc 41          Filed 10/02/20 Entered 10/03/20 01:01:03                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
District/off: 1127-2                                          User: msimonds                                                      Page 2 of 2
Date Rcvd: Sep 30, 2020                                       Form ID: pdfSOME                                                   Total Noticed: 4
Name                           Email Address
Bankruptcy Administrator
                               ba@almb.uscourts.gov

C. Brandon Sellers
                               on behalf of Debtor Theresa A. Buycks bankruptcy@sellerslawfirm.com mmcclure@sellerslawfirm.com

Enslen Crowe
                               on behalf of Creditor CITIMORTGAGE INC. mdbankruptcy@tblaw.com

Michael W Lindsey
                               on behalf of Creditor CITIMORTGAGE INC. mlindsey@jandllawfirm.com, eeberhardt@jandllawfirm.com

Sabrina L. McKinney [Acting]
                               trustees_office@ch13mdal.com


TOTAL: 5




           Case 13-32154           Doc 41        Filed 10/02/20 Entered 10/03/20 01:01:03                              Desc Imaged
                                                Certificate of Notice Page 4 of 4
